Exhibit 10.25

 

LOGO [g667927page47.jpg]   

 

PO Box 362708

San Juan, Puerto Rico 00936-2708    

Telephone 787-765-9800

December 29, 2018

PERSONAL AND CONFIDENTIAL

Dear Mr. Carrady:

We are very pleased to welcome you to the Board of Directors (the “Board”) of
Popular, Inc. (the “Corporation”), and are writing to set forth the general
terms of your compensation as a Director of the Corporation and certain of its
wholly owned subsidiaries. These terms are subject to future modification by the
Board.

As compensation for your services you will receive:

 

  •  

A grant of $34,521 (the “Restricted Stock Grant”) payable in Restricted Stock of
the Corporation (the “Restricted Stock”) under the Popular, Inc. 2004 Omnibus
Incentive Plan (the “Omnibus Plan”); and

 

  •  

A retainer fee (the “Annual Retainer”) of $17,261 (payable in cash or in shares
of Restricted Stock, at your option);

The aforementioned compensation is attributable to the period commencing on
January 1, 2019 and ending on the day before the 2019 annual shareholders’
meeting. The total cash and Restricted Stock compensation will be paid and/or
delivered on or before January 31, 2019.

The Annual Retainer will be paid in cash, unless you elect to receive payment in
Restricted Stock under the Omnibus Plan. In order to make such election, you
must return to us the attached Director Compensation Election Form within 10
days from the date of this letter. If you do not submit the Director
Compensation Election Form within said 10-day period, the Annual Retainer will
be payable to you in cash. An election to receive the Annual Retainer in the
form of Restricted Stock will result in deferral of taxation of those amounts
until such later year as the restrictions lapse.



--------------------------------------------------------------------------------

The number of shares of Restricted Stock to be delivered in payment of the
Restricted Stock Grant and the Annual Retainer will be determined by dividing
the corresponding amount of the payment in cash by the closing price of the
Corporation’s common stock on January 14, 2019. The Restricted Stock will be
subject to the terms and conditions of the Restricted Stock Agreement attached
hereto. Any dividends paid on your Restricted Stock will be reinvested in your
name in the Popular, Inc. Dividend Reinvestment and Stock Purchase Plan.
Dividends will be subject to Puerto Rico income taxes in the year paid by the
Corporation.

Please note that, if you are a Puerto Rico resident, cash payments and a
subsequent vesting of Restricted Stock may impose an obligation on you to
collect and remit to the Puerto Rico Department of the Treasury any value added
tax imposed on the Corporation in connection with the compensation received by
you as a director.

We have enclosed the following documents regarding the foregoing:

 

  •  

Director Compensation Election Form;

 

  •  

Restricted Stock Agreement; and

 

  •  

Omnibus Plan.

Please complete and sign the Director Compensation Election Form and the
Restricted Stock Agreement where indicated, and return the executed documents.
Please retain a copy of the documents for your records.

Cordially,

 

/s/ Javier D. Ferrer

 

Javier D. Ferrer

Executive Vice President,

Chief Legal Officer & Secretary



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) by and between Popular, Inc. (the
“Corporation”) and Robert Carrady (“Director”), whereby the Corporation in
consideration of Director’s services as a member of the Board of Directors of
the Corporation and/or certain of its wholly-owned subsidiaries, grants to the
Director a number of restricted shares of the Corporation’s Common Stock (the
“Restricted Stock”) subject to the terms and conditions hereinafter set forth
and the terms and conditions of the Popular, Inc. 2004 Omnibus Incentive Plan
(the “Plan”), a copy of which is attached hereto as Exhibit A. Capitalized terms
not otherwise defined herein shall having the meaning ascribed them in the Plan.

• NUMBER OF SHARES. Pursuant to the terms of the Director’s compensation letter
dated December 29 2018 and the Director’s election thereunder, the Corporation
has agreed to grant to the Director Restricted Stock in the amount stated in the
compensation letter and election form, as may be amended from time to time. The
number of shares of Restricted Stock to be granted will be based on the closing
price of the Corporation’s common stock on January 14, 2019, the Grant Date. For
all purposes the Grant Price shall be zero ($0).

The Restricted Stock shall be subject to all the terms, conditions, and
restrictions set forth in this Agreement and the Plan. In the event any stock
dividend, stock split, recapitalization or other change affecting the
outstanding common stock of the Corporation as a class is effected without
consideration, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) that is by
reason of any such transaction distributed with respect to shares of Restricted
Stock will be immediately subject to the provisions of this Agreement in the
same manner and to the same extent as the Restricted Stock with respect to which
such change was effected. Cash dividends paid on the Restricted Stock shall be
reinvested in Common Stock through the Popular, Inc. Dividend Reinvestment and
Stock Purchase Plan.

• VESTING, FORFEITURE AND TRANSFER RESTRICTIONS. All Restricted Stock granted to
Director shall become vested and not subject to restrictions upon the
termination of service as a Director for any reason other than for Cause (as
defined in the Plan). In the event Director’s relationship with the Corporation,
is terminated for Cause (as defined in the Plan), or if Director, Director’s
legal representative, or other holder of the Restricted Stock attempts to sell,
exchange, transfer, pledge, or otherwise dispose of any Restricted Stock, all
Restricted Stock will be immediately forfeited without any further action by the
Corporation.

Restricted Stock may not be assigned, transferred, pledged or otherwise disposed
of in any way other than by the Last Will and Testament of the Director or the
laws of descent and distribution, subject to the bylaws of the Corporation. Any
Restricted Stock held by a beneficiary shall be subject to the restrictions
imposed on such Restricted Stock. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect.

• SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares under this Agreement may be granted unless the shares of
Restricted Stock issuable upon such grant are then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or, if such shares of
Restricted Stock are not then so registered, the Corporation has determined that
such grant and issuance would be exempt from the registration requirements of
the Securities Act. The grant of shares must also comply with other applicable
laws and regulations governing the grant, and no grant of shares will be
permitted if the Corporation determines that such purchase would not be in
material compliance with such laws and regulations.



--------------------------------------------------------------------------------

• STOCK LEGEND. The Corporation and Director agree that, to the extent
certificates representing shares of Restricted Stock are issued by the
Corporation, during such time as such Restricted Stock are subject to the
provisions of this Agreement and the Plan, such certificates will have endorsed
upon them in bold-faced type a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF THE RESTRICTED STOCK AGREEMENT BETWEEN THE CORPORATION AND THE
INITIAL HOLDER OF THE SHARES. THE RESTRICTED STOCK AGREEMENT MAY GRANT CERTAIN
PURCHASE OPTIONS TO THE CORPORATION, PROVIDES FOR FORFEITURE OF THE STOCK IN
CERTAIN CIRCUMSTANCES, AND IMPOSES RESTRICTIONS ON THE TRANSFER OF THESE SHARES.
A COPY OF THE RESTRICTED STOCK AGREEMENT IS ON DEPOSIT AT THE PRINCIPAL OFFICE
OF THE CORPORATION AND WILL BE FURNISHED BY THE CORPORATION TO THE REGISTERED
HOLDER HEREOF UPON WRITTEN REQUEST.

• AGREEMENT NOT A SERVICE CONTRACT. This Agreement is not an employment or
service contract, and nothing in this Agreement nor the Plan shall be deemed to
create in any way whatsoever any obligation for the Director to continue his
relationship with the Corporation or its subsidiaries, as applicable, or of the
Corporation or its subsidiaries, as applicable, to continue the relationship
with the Director.

• SECTION 83(b) ELECTION. Director acknowledges that if he is subject to
taxation under the United States Internal Revenue Code of 1986, as amended (the
“Code”), under Section 83(b) of the Code, the difference between the Grant Price
and its fair market value at the time any forfeiture restrictions applicable to
such Restricted Stock lapse is reportable as ordinary income at that time. For
this purpose, the term “forfeiture restrictions” includes the forfeiture
provisions, and restrictions described in Section 2 of this Agreement.

Notwithstanding the preceding, Director understands that he or she may elect to
be taxed at the time the Restricted Stock is acquired hereunder, rather than
when and as such Restricted Stock ceases to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days after the Grant Date. If the Grant Price
equals the fair market value of the Restricted Stock on such date, or if it is
likely that the fair market value of the Restricted Stock at the time any
forfeiture restrictions lapse will exceed the Grant Price, the election may
avoid adverse tax consequences in the future. Director understands that the
failure to make this filing within said 30 day period will result in the
recognition of ordinary income by Director (in the event the fair market value
of the Restricted Stock increases after Grant Date) as the forfeiture
restrictions lapse. Director acknowledges that it is his or her sole
responsibility, and not the Corporation’s, to file a timely election under
Section 83(b) of the Code. Director further acknowledges that the election under
Section 83(b) of the Code is an election that must be made with respect to each
separate grant of Restricted Stock that is subject to this Agreement and that,
immediately after filing the election with the Internal Revenue Service,
Director will deliver a copy of such election to the Corporation.



--------------------------------------------------------------------------------

7. Section 409A. The Restricted Stock granted under this Agreement is intended
to be exempt from Section 409A of the Code, to the extent applicable, and this
Agreement is intended to, and shall be interpreted, administered and construed
consistent therewith.

8. NOTICES. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Corporation to the Director, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
the Director at the last address the Director provided to the Corporation.
Notice to the Corporation shall be given in writing and shall be deemed
effectively given upon receipt or, in the case of notices delivered by mail to
the Corporation by the Director, five (5) days after deposit in the United
States mail, postage prepaid, addressed to Chief Legal Officer, Popular, Inc.
Board of Directors (751), PO Box 362708, San Juan, Puerto Rico 00936-2708.

9. RIGHTS AS A SHAREHOLDER. EXCEPT FOR THE RESTRICTIONS SET FORTH IN THIS
AGREEMENT AND THE PLAN AND UNLESS OTHERWISE DETERMINED BY THE CORPORATION, THE
DIRECTOR SHALL BE ENTITLED TO ALL OF THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO
THE SHARES OF RESTRICTED STOCK AWARDED PURSUANT TO THIS AGREEMENT INCLUDING THE
RIGHT TO VOTE SUCH SHARES OF RESTRICTED STOCK AND TO RECEIVE DIVIDENDS AND OTHER
DISTRIBUTIONS (IF ANY) PAYABLE WITH RESPECT TO SUCH SHARES. PROVIDED, HOWEVER,
THAT CASH DIVIDENDS PAID ON RESTRICTED STOCK SHALL BE REINVESTED IN COMMON STOCK
OF THE CORPORATION THROUGH THE POPULAR, INC. DIVIDEND REINVESTMENT AND STOCK
PURCHASE PLAN.

10. TAX WITHHOLDING. The Corporation may withhold or cause to be withheld from
any Restricted Stock grant (or Director’s compensation) any Federal, Puerto
Rico, state or local taxes required by law to be withheld with respect to such
Restricted Stock grant. By acceptance of this Agreement, Director agrees to such
deductions.

11. GOVERNING LAW. ALL QUESTIONS ARISING WITH RESPECT TO THIS AGREEMENT AND THE
PROVISIONS OF THE PLAN SHALL BE DETERMINED BY APPLICATION OF THE LAWS OF THE
COMMONWEALTH OF PUERTO RICO EXCEPT TO THE EXTENT SUCH GOVERNING LAW IS PREEMPTED
BY FEDERAL LAW. THE OBLIGATION OF THE CORPORATION TO GRANT AND DELIVER
RESTRICTED STOCK UNDER THIS AGREEMENT IS SUBJECT TO APPLICABLE LAWS AND TO THE
APPROVAL OF ANY GOVERNMENTAL AUTHORITY REQUIRED IN CONNECTION WITH THE
AUTHORIZATION, ISSUANCE, SALE, OR DELIVERY OF SUCH RESTRICTED STOCK.

12. SEVERABILITY. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Agreement, but such provision shall be fully
severable and the Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included in the Agreement.



--------------------------------------------------------------------------------

13. SUCCESSORS. This Agreement shall be binding upon the Director, his legal
representatives, heirs, legatees, distributees, and shall be binding upon the
Corporation and its successors and assigns.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT AS OF
DECEMBER 29, 2018.

 

POPULAR, INC. By:   /s/ Javier D. Ferrer Name:   Javier D. Ferrer Title:  
Executive Vice President, Chief Legal Officer and Secretary

 

DIRECTOR: /s/ Robert Carrady Name: Robert Carrady



--------------------------------------------------------------------------------

LOGO [g667927page53.jpg]   

PO Box 362708

San Juan, Puerto Rico 00936-2708            

Telephone 787-765-9800

DIRECTOR COMPENSATION ELECTION FORM

I have received the letter informing me of my compensation as a member of the
Board of Directors of Popular, Inc. and some of its subsidiaries. I am in
agreement with the terms set forth therein.

In connection therewith, I hereby make the following election with respect to my
future compensation as a member of the Board of Directors of Popular, Inc. and
some of its subsidiaries:

ANNUAL RETAINER FEE

 

CASH

   RESTRICTED
STOCK    X

I understand that an election to receive restricted stock will not change the
nature of the compensation income to be received. Amounts received in cash will
be taxed as ordinary income when received. Compensation income received in the
form of restricted stock will be taxed as ordinary income on the date the
restrictions lapse and I am free to sale, transfer or otherwise dispose of the
shares based on the fair market value of the shares on the date the restrictions
lapse.

 

/s/ Robert Carrady

Name: Robert Carrady Date: January 4, 2019